            Case 1:20-cv-03154-LJL Document 108 Filed 07/14/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 ISABEL LITOVICH, on Behalf of Herself and Case No. 1:20-cv-03154-LJL
 All Others Similarly Situated,

                                 Plaintiff,

              v.

 BANK OF AMERICA CORPORATION; et
 al.,

                                 Defendants.

                         [PROPOSED] ORDER GRANTING MOTION
                       FOR LEAVE TO ADD NAMED PLAINTIFFS AND
                     FOR APPOINTMENT OF INTERIM CLASS COUNSEL

       Having considered the Plaintiffs’ Unopposed Motion for Leave to Add Named Plaintiffs

and for Appointment of Interim Class Counsel (the “Motion”) and the submissions made by

Plaintiff’s counsel, the Court Orders as follows:

       1.          The Motion is GRANTED.

       2.      Pursuant to Rule 21 of the Federal Rules of Civil Procedure, Interim Class Counsel,
                                                                                    July 14, 2020
as designated in this Order, should file a Consolidated Complaint no later than June __, 2020,

adding Frank Hirsch, Michael V. Cottrell, Holdcraft Marital Trust, and United Food and

Commercial Workers Union and Participating Food Industry Employers Tri-State Pension Fund

as Named Plaintiffs.

       3.          Pursuant to Rule 23(g)(3) of the Federal Rules of Civil Procedure, this Court

appoints Scott+Scott Attorneys at Law LLP and Korein Tillery LLP as Interim Class Counsel for

the Plaintiffs and the putative Class in the above-captioned action and any other subsequently filed

related actions.
            Case 1:20-cv-03154-LJL Document 108 Filed 07/14/20 Page 2 of 3




       4.       Interim Class Counsel shall be responsible for the overall conduct of the litigation

on behalf of the putative class of plaintiffs, including providing supervision of all plaintiffs’

counsel in this litigation. Interim Class Counsel shall have the following responsibilities and

duties, to be carried out either personally or through counsel whom Interim Class Counsel shall

designate:

                (a)      promote the efficient conduct of this litigation and avoid unnecessary

       duplication and unproductive efforts by making and supervising all work assignments;

                (b)      conduct or coordinate the conduct of all pretrial, trial, and post-trial

       proceedings on behalf of the putative class and act as a spokesperson for the putative class;

                (c)      prepare and file any subsequent pleadings on behalf of Plaintiffs and the

       putative class;

                (d)      make, brief, and argue motions;

                (e)      conduct or coordinate the conduct of discovery proceedings consistent with

       the Federal Rules of Civil Procedure;

                (f)      negotiate with, retain, and manage relations with outside vendor(s) for the

       collection, processing, or review of documents and electronically stored information

       produced in discovery;

                (g)      consult with and retain expert witness for the putative class;

                (h)      monitor activities of plaintiffs’ counsel to whom they delegate work and

       implement procedures to ensure that schedules are met and unnecessary expenditures of

       time and funds are avoided by collecting from each firm regular time and expense reports;

                (i)      negotiate with defense counsel with respect to settlement and other matters;




                                                   2
  Case 1:20-cv-03154-LJL Document 108 Filed 07/14/20 Page 3 of 3




         (j)    prepare and file any application for settlement(s) or award(s) (or approval)

of fees and reimbursement of expenses incurred by the putative class and allocate such an

award;

         (k)    negotiate with, retain, and manage relations with outside vendor(s) relating

to any settlement, including without limitation, claims administrators and escrow agents;

         (l)    ensure that all plaintiffs’ counsel and plaintiffs are informed of the progress

of this litigation as necessary; and

         (m)    conduct or coordinate any other matters concerning the prosecution,

resolution, or settlement of the litigation.

                       14
IT IS SO ORDERED this ____day        July
                              of _____________, 2020.



                                        Honorable Lewis J. Liman
                                        UNITED STATES DISTRICT JUDGE




                                           3
